Citation Nr: 1040823	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an acquired psychiatric disability, to include 
post traumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for substance abuse 
secondary to depression. 

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service from October 1973 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By 
that rating action, the RO denied service connection for 
depression and substance abuse.  This appeal also stems from 
August 2005 and February 2006 rating actions, which denied 
service connection for PTSD, and which reopened a previously 
denied claim for service connection for bilateral hearing loss 
and denied the reopened claim on the merits.  

In May 2008, the Board remanded the claims to the RO for 
additional development.  The case has returned to the Board for 
appellate consideration.  

Issue number one (1) on the title page has been characterized as 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and depression consistent with 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, notwithstanding the RO's decision to reopen a 
previously denied claim for service connection for bilateral 
hearing loss in the appealed February 2006 rating action, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed by 
the Board before it may consider the underlying claims on their 
merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).





The Board finds that it must again REMAND the claims to the 
RO/Appeals Management Center (AMC) in Washington, DC for 
procedural due process.  


REMAND

The Veteran is represented by the Texas Veterans Commission 
(TVC).  The record does not contain a VA Form 646 or any other 
indication that the claims files were made available to TVC for 
review prior to certification to the Board, as specifically 
directed by the AMC to TVC in a March 2010 letter.  (See March 
2010 letter from the AMC to TVC). 

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. 
§ 20.600 (2010).  The United States Court of Appeals for the 
Federal Circuit has  held that Veterans have a property interest 
in VA benefits and constitutionally protected due process rights 
in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 
1290 (Fed. Cir. 2009).  Therefore, TVC should have an opportunity 
to review the claims files and provide argument in response to 
the continued denial of the claims.

In addition, VA has recently published new and liberalizing 
regulations governing the adjudication of claims for service 
connection for PTSD, specifically 38 C.F.R. § 3.304(f)(e), as 
revised effective July 13, 2010.  See 75 Fed. Reg. 39, 852  (July 
14, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  The revised 
regulation should be considered.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.	The RO/AMC must readjudicate the Veteran's 
claims. In readjudicating the psychiatric 
disorder claim, the RO/AMC must include 
consideration of, if warranted, 38 C.F.R. 
§ 3.304(f)(e), as revised effective July 
13, 2010.  See 75 Fed. Reg. 39, 852  (July 
14, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)). 

If any benefit sought on appeal remains 
denied, the RO/AMC must issue a 
Supplemental Statement of the Case (SSOC) 
to the Veteran and his representative that 
addresses all evidence received since the 
November 2009 SSOC

2.	The RO/AMC must afford the Veteran's 
representative an opportunity to review the 
claims files and complete VA Form 646 or 
equivalent.  If the representative cannot 
be contacted, the Veteran should be so 
notified.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


